SOUTHERN D|STR\CT OF MlSSISS\FP|

    
 

IN THE UNITED sTATEs t)lsTRICT CoURT
FoR THE soUTHERN DISTRICT oF MIssIssIP 1
soUTHERN DIVIsIoN OCT 1 1 Zil‘li]

ARTHUR JOHNSTON
BY ____..__~¢__"°

 

 

UNITED STATES OF Al\/lERlCA

eF_PuTv

v. CRIMINAL NO. 2:180r0027-KS-l\/ITP
JAMES CHRISTOPHER VARNER
AGREED PRELIMINARY ORDER OF FORFEITURE
PURSUANT to a separate Plea Agreement and Plea Supplement between JAMES

CHRISTOPHER VARNER, by and with the consent of his attorney, and the UNITED STATES

OF AMERICA (hereinafter “the Government”), JAMES CHRISTOPHER VARNER, agrees

that the following findings are correct, and further agrees with the adjudications made herein.

Accordingly, the Court finds as follows:

l. The defendant is fully aware of the consequences of having agreed to forfeit to the
Government his interests in and to the hereinafter described property, having been apprised
of such by his attorney and by this Court; and he has freely and voluntarily, with knowledge
of the consequences, entered into a Plea Agreement and Plea Supplement with the
Government to forfeit such property.

2. The defendant agrees the:

F.N. Herstal .223 caliber rifle, model FSZ{){]O, serial number 009887 _ function tests
as a machine-gun

Unknown manufacturer Ml .30 caliber rifle, serial number 4801471X - function
tests as a machine-gun

Sterling 9mm carbine rifle, model MK4/L2A3, serial number KR21481 - function
tests as a machine-gun

F.N. Herstal .223 caliber rifle, model FSZ000, serial number026328

F.N. Herstal 5.7 x 28 caliber ril`|e, model P90, serial number FN087924 _ function
tests as a machine-gun

Anderson Manufacturing .223 caliber rifle, model AM-IS, serial number 15129686 _
12.25” barrel

Izhmash 12 gauge shotgun, model Saiga-lZ, serial number H09427396

Romarm/Cugir 7.62 mm rifle, model Draco, serial number DR-0433-07-R0 - 13.75”
barrel

Rossi .22 caliber riile, model M62, serial number G13637

KMP Classic Arms Inc., .3|]8 caliber belt-fed riile, model 1919A4, serial number
1464

Keystone Sporting Arms, .22 caliber rifle, model Crickett, serial number 160069
Ruger .22 caliber rifle, model 10-22, serial number 233-46490

Savage 20 gauge shotgun, model Springfield 944, serial number P420372

Marlin Firearms Co. .22 caliber rille, model 60, serial number 02138934

North China Industries (Norinco) 7.62 caliber rifle, model MAK90 Sporter, serial
number 9494407

Russian manufactured 7.62 caliber rifle, model Mosin Nagant, serial number
00F3830

North China Industries (Norinco) 7 .62 caliber riile, model MAK90 Sporter, serial
number 9408678

Heritage Manufacturing .22 caliber revolver, model Rough Rider, serial number
R17030

Intratec 9mm pistol, model TEC9, serial number 125580 _ vertical fore-grip added
to end of barrel creating an Any Other Weapon

Colt .22 caliber pistol, model 22, serial number PH39742

Izhmash 9mm pistol, model U70, serial number A029610

High Standard .22 caliber revolver, model Sentinel, serial number 2456495
Raven Arms .25 caliber pistol, model P25, obliterated serial number

Davis Industries .380 caliber pistol, model P380, serial number AP042610

Bryco Arms .380 pistol, model T380, serial number AP042610

Colt .45 caliber pistol, model MKIV, serial number 70B[}2681

Unknovvn manufacturer, unidentified silencer, approximately 7 %” long by l 3/8”
diameter

HS Products .45 caliber pistol, model XD45 Tactical, serial number U5614083
Five machine-gun conversion kits for AR-l§ style rifle

4676 rounds of assorted manufactures and calibers of ammunition

Two fifty round magazines for an FN Herstal P_90_ 5.7 _x 28 caliber rifle

Two one hundred round drum magazines for an AR-IS/.223 caliber rifle

One fifty round magazine for 7.62 x 39 mm rifle

One forty round magazine for 7.62 x 39 mm rifle

One thirty round magazine for 7.62 x 39 mm rifle

Three large capacity drum magazines for 7.62 x 39 mm rifle

Two twenty round drum magazines for shotgun shells

Twenty nine thirty round magazines for AR-lS/.223 caliber rifle

Four thirty round magazines for Ml .30 caliber rifle

Two twenty round magazines for Ml .30 caliber rifle

One fifty round drum magazine for .22 caliber rifle

Four twenty five round magazines for .22 caliber rifle

Tripod for KMP Classic Arms belt-fed rifle

Three suspected automatic rifle sears for F.N. Herstal P90 rifle
Unt"lnished machine-gun conversion kit for AR-IS rifle
Numerous other firearm magazines

One pipe used to smoke methamphetamine

One dosage unit of Alprazolam

One camouflage body armor vest

One black Ku Klux Klan robe, with red sash

One black Ku Klux Klan hood

Ku Klux Klan literature

herein referred to as the “subject property”, were used, or were intended to be used, in any
manner or part, to commit, or to facilitate the commission of the offense charged in the
one-count lndictment and/or were involved in the offense charged in the one-count
lndictment. Such property is, therefore, subject to forfeiture pursuant to 18 U.S.C. §
924(d)(1) and 28 U.S.C. § 2461(c).

The defendant has been apprised that Rule 32.2 of the F ederal Rules of Criminal Procedure,
and 18 U.S.C. § 982 require the Court to order the forfeiture ofthe:

F.N. Herstal .223 caliber rifle, model FSZ[100, serial number 009887 - function tests
as a machine-gun

Unknown manufacturer Ml .30 caliber rifle, serial number 4801471X - function
tests as a machine-gun

Sterling 9mm carbine rifle, model MK4/L2A3, serial number KR21481 - function
tests as a machine-gun

F.N. Herstal .223 caliber rifle, model FS2000, serial number026328

F.N. Herstal 5.7 x 28 caliber rifle, model P90, serial number FN087924 - function
tests as a machine-gun

Anderson Manufacturing .223 caliber rifle, model AM-IS, serial number 15129686 -
12.25” barrel '

Izhmash 12 gauge shotgun, model Saiga-12, serial number H09427396
Romarm/Cugir 7.62 mm rifle, model Draco, serial number DR-0433-07-RO - 13.75”
barrel

Rossi .22 caliber rifle, model M62, serial number G13637

KMP Classic Arms Inc., .308 caliber belt-fed rifle, model 1919A4, serial number
1464

Keystone Sporting Arms, .22 caliber rifle, model Crickett, serial number 160069
Ruger .22 caliber rifle, model 10-22, serial number 233-46490

Savage 20 gauge shotgun, model Springfield 944, serial number P420372

Marlin Firearms Co. .22 caliber rifle, model 60, serial number 02138934

North China Industries (Norinco) 7.62 caliber rifle, model MAK90 Sporter, serial
number 9494407

Russian manufactured 7.62 caliber rifle, model Mosin Nagant, serial number
00F3830

North China Industries (Norinco) 7.62 caliber rifle, model MAK90 Sporter, serial
number 9408678

Heritage Manufacturing .22 caliber revolver, model Rough Rider, serial number
R17030

Intratec 9mm pistol, model TEC9, serial number 125580 - vertical fore-grip added
to end of barrel creating an Any Other Weapon

Colt .22 caliber pistol, model 22, serial number PH39742

Izhmash 9mm pistol, model U70, serial number A029610

High Standard .22 caliber revolver, model Sentinel, serial number 2456495
Raven Arms .25 caliber pistol, model P25, obliterated serial number

Davis lndustries .380 caliber pistol, model P380, serial number AP042610

Bryco Arms .380 pistol, model T380, serial number AP042610

Colt .45 caliber pistol, model MKIV, serial number 70B02681

Unknown manufacturer, unidentified silencer, approximately 7 %” long by 1 3/8”
diameter

HS Products .45 caliber pistol, model XD45 Tactical, serial number US614083
Five machine-gun conversion kits for AR-IS style rifle

4676 rounds of assorted manufactures and calibers of ammunition

Two fifty round magazines for an FN Herstal P90 5.7 x 28 caliber rifle

Two one hundred round drum magazines for an AR-lS/.223 caliber rifle

One fifty round magazine for 7.62 x 39 mm rifle

One forty round magazine for 7.62 x 39 mm rifle

One thirty round magazine for 7.62 X 39 mm rifle

Three large capacity drum magazines for 7.62 x 39 mm rifle

Two twenty round drum magazines for shotgun shells

Twenty nine thirty round magazines for AR-lS/.223 caliber rifle

Four thirty round magazines for Ml .30 caliber rifle

Two twenty round magazines for Ml .30 caliber rifle

One fifty round drum magazine for .22 caliber rifle

Four twenty five round magazines for .22 caliber rifle

Tripod for KMP Classic Arms belt-fed rifle

Three suspected automatic rifle sears for F.N. Herstal P90 rifle

Unfinished machine-gun conversion kit for AR-IS rifle

Numerous other firearm magazines

One pipe used to smoke methamphetamine

One dosage unit of Alprazolam

One camouflage body armor vest

One black Ku Klux Klan robe, with red sash

One black Ku Klux Klan hood

Ku Klux Klan literature

at, and as a part of, the sentencing proceedingl The defendant does hereby waive such
requirement and the requirement that the forfeiture be made a part of the sentence as
ordered by the Court in the document entitled, “Judgment in a Criminal Case.” The
defendant and his attorney further agree that the Court should enter this order immediately,
and agree that the forfeiture ordered hereunder will be a part of the sentence of the Court

regardless whether ordered at that proceeding and/or whether attached as a part of the said
Judgment in the Criminal Case.
IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:

That the defendant shall forfeit the:

F.N. Herstal .223 caliber rifle, model FSZ000, serial number 009887 - function tests
as a machine-gun

Unknown manufacturer Ml .30 caliber rifle, serial number 4801471X - function
tests as a machine-gun

Sterling 9mm carbine rifle, model MK4/'L2A3, serial number KR21481 - function
tests as a machine-gun

F.N. Herstal .223 caliber rifle, model FS2000, serial number026328

F.N. Herstal 5.7 X 28 caliber rifle, model P90, serial number FN087924 _ function
tests as a machine-gun

Anderson Manufacturing .223 caliber rifle, model AM-lS, serial number 15129686 -
12.25” barrel

Izhmash 12 gauge shotgun, model Saiga-IZ, serial number H09427396
Romarm/Cugir 7.62 mm rifle, model Draco, serial number DR-0433-07-RO _ 13.75”
barrel

Rossi .22 caliber rifle, model M62, serial number G1363'7

KMP Classic Arms Inc., .308 caliber belt-fed rifle, model 1919A4, serial number
1464

Keystone Sporting Arms, .22 caliber rifle, model Crickett, serial number 160069
Ruger .22 caliber rifle, model 10-22, serial number 233-46490

Savage 20 gauge shotgun, model Springfield 944, serial number P420372

Marlin Firearms Co. .22 caliber rifle, model 60, serial number 02138934

North China Industries (Norinco) 7.62 caliber rifle, model MAK90 Sporter, serial
number 9494407

Russian manufactured 7.62 caliber rifle, model Mosin Nagant, serial number
00F3830

North China Industries (Norinco) 7.62 caliber rifle, model MAK90 Sporter, serial
number 9408678

Heritage Manufacturing .22 caliber revolver, model Rough Rider, serial number
R17030

Intratec 9mm pistol, model TEC9, serial number 125580 _ vertical fore-grip added g
to end of barrel creating an Any Other Weapon

Colt .22 caliber pistol, model 22, serial number PH39742

Izhmash 9mm pistol, model U70, serial number A029610

High Standard .22 caliber revolver, model Sentinel, serial number 2456495
Raven Arms .25 caliber pistol, model P25, obliterated serial number

Davis Industries .380 caliber pistol, model P380, serial number AP042610

Bryco Arms .380 pistol, model T380, serial number AP042610

Colt .45 caliber pistol, model MKIV, serial number 70B02681

Unknown manufacturer, unidentified silencer, approximately 7 1/4” long by 1 3/8”
diameter

HS Products .45 caliber pistol, model XD45 Tactical, serial number U8614083
Five machine-gun conversion kits for AR-15 style rifle

4676 rounds of assorted manufactures and calibers of ammunition

Two fifty round magazines for an FN Herstal P90 5.7 x 28 caliber rifle

'I`wo one hundred round drum magazines for an AR-lS/.223 caliber rifle

One fifty round magazine for 7.62 x 39 mm rifle

One forty round magazine for 7.62 x 39 mm rifle

One thirty round magazine for 7.62 x 39 mm rifle

Three large capacity drum magazines for 7.62 x 39 mm rifle

Two twenty round drum magazines for shotgun shells

Twenty nine thirty round magazines for AR-lS/'.223 caliber rifle

Four thirty round magazines for Ml .30 caliber rifle

Two twenty round magazines for Ml .30 caliber rifle

One fifty round drum magazine for .22 caliber rifle

Four twenty five round magazines for .22 caliber rifle

Tripod for KMP Classic Arms belt-fed rifle

Three suspected automatic rifle sears for F.N._ Herstal P90 rifle

Unfinished machine-gun conversion kit for AR-l§ rifle

Numerous other firearm magazines

One pipe used to smoke methamphetamine

One dosage unit of Alprazolam

One camouflage body armor vest

One black Ku Klux Klan robe, with red sash

One black Ku Klux Klan hood

Ku Klux Klan literature

to the United States.

The Court has determined, based on the defendant’s Plea Agreement and Plea
Supplement, that the above referenced property is subject to forfeiture pursuant to
18 U.S.C. § 924(d)(1) and 28 U.S,C. § 2461(0), that the defendant had an interest
in such property and that the government has established the requisite nexus
between the above referenced property and such offense.

The United States may conduct any discovery it considers necessary to identify,
locate, or dispose of the property subject to forfeiture or substitute assets for such
property.

The United States shall publish notice of the order and its intent to dispose of the
property in such a manner as the United States Attorney General may direct. The
United States may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the subject property. Fed. R. Crim. P.
32.2(c)(1).

Any person, other than the above named Defendant, asserting a legal interest in the
subject property may, within thirty days of the final publication of notice or receipt
of notice, whichever is earlier, petition the court for a hearing without a jury to
adjudicate the validity of his alleged interest in the subject property, and for an
amendment of the Order of Forfeiture, pursuant to 21 U.S.C. § 85 3(n).

Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), this Preliminary Order of Forfeiture
shall become final as to the defendant at the time of sentencing and shall be made
part of the sentence and included in the judgment, and that this order shall be
enrolled in all appropriate Judgment Rolls. If no third party files a timely elaim,
this Order shall become the Final Order of Forfeiture, as provided by Fed. R. Crim.

P. 32.2(@)(2).

g. Any petition filed by a third party asserting an interest in the subject property shall
be signed by the petitioner under penalty of perjury and shall set forth the nature
and extent of the petitioner’s right, title, or interest in the subject property, the time
and circumstances of the petitioner’s acquisition of the right, title or interest in the
subject property, any additional facts supporting the petitioner’s claim and the relief
sought.

h. After the disposition of any motion filed under Fed. R. Crim. P. 32.2(0)(1)(A) and
before a hearing on the petition, discovery may be conducted in accordance With
the Federal Rules of Civil Procedure upon a showing that such discovery is
necessary or desirable to resolve factual issues.

i. The United States shall have clear title to the subject property following the Court’s
disposition of all third-party interests, or, if none, following the expiration of the
period provided in 21 U.S.C. § 853(n)(2), which is incorporated by 18 U.S.C. §
982(b), 31 U.S.C. § 5317(0) and 5332, and 28 U.S.C. §2461(c) for the filing of
third party petitions

The Court shall retain jurisdiction to enforce this Order pursuant to Fed. R. Crim. P.

32.2(e), and to amend it as necessary.

\J\
_-_ --s-o-oRDERED--AN-o-ABJUDeEn-rhi-s: £da;m z-ors,_-- ---- -- _- -- -- --

 

'I_..__

M

UNIrEt) sTA`rEs Dlsr'RicT JUDGE

 

 

Assistant United States Attorney

  
   
     

MES CHRISTOPHER VARNER
endant

o n . eber 111
Attorn or Defendant

